Citation Nr: 1827796	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-23 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder, mood disorder, and antisocial personality disorder.

2.  Entitlement to service connection for a substance abuse disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1978 to October 1981 and October 1982 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 1996 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of that hearing is of record.

In August 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown to have been diagnosed in service; and the evidence fails to establish that any currently diagnosed acquired psychiatric disorder is etiologically related to his active service.

2.  The Veteran's substance abuse disorder resulted from his voluntary use of drugs and alcohol and is not secondary to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for substance abuse disorder have not been met. 38 U.S.C. §§ 105, 1131 (2012); 38 C.F.R. §§ 3.301, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2010.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in July 2009.

Acquired Psychiatric Disorder

The Veteran's STRs show that he had a normal psychiatric examination in April 1982.  He was treated for injuries from being hit in the face with a tent pole in September 1986.  He asserts his acquired psychiatric disorder is due to an accident in service when he was hit in the face with a tent pole.  However, at his September 1986 separation physical, he had a normal psychiatric examination and denied having any psychiatric symptoms.

The Veteran's medical records after his separation from service show that he was diagnosed with substance dependence about a year after his separation from service in October 1987.  In October 1991, he was diagnosed with substance abuse disorder.  In April 1995, he was diagnosed with chronic substance abuse disorder and an anxiety reaction.  In May 1995, he was diagnosed with substance dependence and anxiety.  In November 2003, he was diagnosed with depression versus PTSD as he had a positive PTSD screen and continued to be diagnosed with substance abuse disorder.

In July 2008, the Veteran was afforded a VA examination.  He associated his substance abuse to his exposure to Vietnam veterans during his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran did not fit the criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with antisocial personality disorder and substance dependency.  The examiner concluded that the Veteran's problems appeared to be self-inflicted and the product of deliberate poor decision making.

In March 2009, the Veteran's treatment records show he was diagnosed with mood disorder.

In June 2012, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with antisocial personality disorder and substance dependency.  The examiner reported that the Veteran did not meet the criteria for PTSD or any other mental disorder caused by his active service.

In September 2015, a VA examiner reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran had any acquired psychiatric disorder due to his active service.  The examiner reported that the Veteran being struck by a tent pole did not meet the DSM-V "criteria A" for a diagnosis of PTSD.  The examiner reported that it was abundantly clear from a review of the Veteran's claim file that the Veteran had a long history of substance abuse that preceded and concurred with his active service.  The examiner reported that the Veteran's treatment records that showed a diagnosis of depressive disorder, anxiety disorder, and mood disorder were a continuation of the Veteran's diagnoses noted after his separation from active service.  The examiner opined that the Veteran's psychiatric conditions were most likely secondary to his substance abuse disorder.

Based upon the evidence of record, the Board finds that the evidence fails to support a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The VA examiners explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met.  The examiners are shown to have reviewed and considered the pertinent evidence of record and to have provided adequate rationale for their opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

The medical evidence is also squarely against the suggestions that the Veteran's depressive disorder, anxiety disorder, or mood disorder had its onset in service or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service or at discharge.  The Veteran's mental health symptoms began after his separation from service when he started treating for substance abuse in 1987.  There is also no competent medical opinion of record which relates the Veteran's depressive disorder, anxiety disorder, or mood disorder to his service.  To the contrary, as stated, the VA examiners reported that the Veteran did not meet the DSM-IV or DSM-V criteria for any acquired psychiatric disorder related to his active service.  Finally, the September 2015, a VA opined that it was less likely than not that the Veteran had any acquired psychiatric disorder due to his active service and opined that the Veteran's psychiatric conditions were most likely secondary to his substance abuse.

While the Veteran was diagnosed with a personality disorder, service connection may not be awarded for personality disorders.  See 38 C.F.R. § 3.303(c).

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that any acquired psychiatric disorder neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of any acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, as the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted. 



Substance Abuse Disorder

The Veteran asserts that his substance abuse disorder is due to his active service.  Specifically, he states his substance abuse was due to his exposure to Vietnam veterans during his active service.

The service connection entitlement statutes set forth in 38 U.S.C. § 1131 reads, "No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."

The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen  v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).

As described, the medical evidence of record fails to associate the Veteran's substance abuse problems with his only service-connected disability, residuals from a vasectomy to include spermatic granuloma.  To the extent that the Veteran has alleged that such is the case, which he has not necessarily done, he lacks the medical training to be considered competent to provide such an opinion.  See Jandreau, 492 F. 3d 1372.

Accordingly, because the Veteran's substance abuse disorder is not caused by or secondary to a service connected disability, it must be denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a substance abuse disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


